Citation Nr: 1003223	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  


FINDINGS OF FACT

1.  The Veteran suffered from acoustic trauma during service 
as an aircraft mechanic.  

2.  Hearing loss disability as defined by regulation is not 
shown in either ear.  

3.  Treatment for tinnitus is demonstrated after service and 
it is at least as a likely as not that tinnitus is the result 
of in-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.385 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in August 2004 prior to initial 
adjudication that informed the appellant of the information 
and evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports and 
VA clinical reports have been obtained and the Veteran was 
afforded a VA audiometric examination in November 2004 to 
address his claims for service connection.  Finally, the 
Veteran himself stated in June 2007 that he had no additional 
evidence to present.  As there is no indication that there 
are additional records that need to be obtained that would 
assist in the adjudication of the claims, the duty to assist 
has been fulfilled.  

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensironeural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

To establish the existence of a current hearing loss 
disability for which service connection may be granted, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000, or 4000 Hertz, must measure more than 40 
decibels, or at least 3 of these 5 threshold levels must 
measure more than 25 decibels, or speech recognition must be 
lower than 94 percent.  38 C.F.R. § 3.385.  

Official service department records document that the Veteran 
served as an aircraft mechanic; as such, exposure to acoustic 
trauma during service will be presumed.  Neither hearing loss 
nor tinnitus were demonstrated during service, and the 
audiometric examination conducted in conjunction with the 
February 1970 separation examination did not demonstrate 
hearing loss, with pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
5
0
10
0

The post service evidence includes reports from treatment in 
a VA audiology clinic in 2001 that revealed the Veteran was 
having such trouble with tinnitus he had difficulty with 
sleeping.  The Veteran was provided with tinnitus maskers, 
which the Veteran stated helped with his tinnitus in May 
2001.  In February 2001, an audiological evaluation showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
30
LEFT
20
10
10
10
30

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

The Veteran was afforded a VA audiometric compensation 
examination in November 2004 that revealed the following pure 
tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
30
LEFT
15
10
15
10
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
Veteran reported to the examiner that he had "constant" 
bilateral tinnitus since approximately 1970.  Also of record 
is a statement from the Veteran's wife received in October 
2005 indicating that the Veteran had hearing loss and 
tinnitus that first occurred 35 years previously.   

Given the in-service noise exposure, the fact that VA has 
provided the Veteran with tinnitus maskers, and the statement 
of the Veteran and his wife reporting that the Veteran has 
had tinnitus since his time in the service, the Board will 
conclude that service connection for tinnitus may be granted.  
Unless the preponderance of the evidence is against the 
Veteran's claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.  It cannot be said that 
the preponderance of the evidence is against the Veteran's 
claim, as there is not of record any clinical evidence 
finding that tinnitus is not the result of service.  As such, 
and without finding error in the RO's action, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise and conclude that entitlement to service 
connection for tinnitus is warranted.  Id.  

With respect to hearing loss, notwithstanding the contentions 
with regard to an asserted "aggravation" of hearing loss by 
service, the above post service findings clearly do not show 
a current hearing loss disability in either ear as defined by 
regulation; as such, service connection for hearing loss in 
either ear cannot be granted.  38 C.F.R. § 3.385; Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (That a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


